IN THE SUPREME COURT OF THE STATE OF KANSAS

                                                No. 120,030

                                            EMMANUEL ELLIE,
                                               Appellee,

                                                       v.

                                            STATE OF KANSAS,
                                               Appellant.


                                    SYLLABUS BY THE COURT



        An appellant generally fails to preserve an issue for appellate review if he or she
violates the provision in Kansas Supreme Court Rule 6.02(a)(5) (2020 Kan. S. Ct. R. 34)
requiring (1) a pinpoint citation to the location in the record on appeal where the
appellant raised the issue in the district court or (2) an explanation why the issue can be
considered on appeal even though not raised in the district court.


        Review of the judgment of the Court of Appeals in an unpublished opinion filed August 23, 2019.
Appeal from Johnson District Court; SARA WELCH, judge. Opinion filed March 5, 2021. Judgment of the
Court of Appeals affirming in part and reversing in part the district court is affirmed in part and reversed
in part. Judgment of the district court is affirmed.


        Shawn E. Minihan, assistant district attorney, Stephen M. Howe, district attorney, and Derek
Schmidt, attorney general, were on the brief for appellant.


        Emmanuel Ellie, appellee, was on the brief pro se.




                                                       1
The opinion of the court was delivered by


       LUCKERT, C.J.: Kansas Supreme Court Rule 6.02(a)(5) (2020 Kan. S. Ct. R. 35)
requires an appellant to cite "a pinpoint reference to the location in the record on appeal
where the issue was raised and ruled on" in the district court. Alternatively, "[i]f the issue
was not raised below, there must be an explanation why the issue is properly before the
court." (2020 Kan. S. Ct. R. 35.) Because the appellant State of Kansas fails to comply
with Rule 6.02(a)(5), we decline to reach the issue it raises before us, and we affirm the
district court.


                        FACTUAL AND PROCEDURAL BACKGROUND

       The State charged Emmanuel Ellie with three counts: aggravated battery, rape,
and aggravated kidnapping. Ellie retained Missouri attorney Paul Franco, who hired Mike
Hagerdon as local counsel. The district court revoked Franco's pro hac vice admission on
the State's motion. Hagerdon replaced Franco as counsel of record and represented Ellie
through trial. The jury convicted Ellie on all three counts. Ellie appealed, and the Court of
Appeals affirmed on direct review. State v. Ellie, No. 110,454, 2015 WL 2342137 (Kan.
App. 2015) (unpublished opinion).


       Ellie later filed a motion under K.S.A. 60-1507 for relief from his convictions. He
argued Hagerdon had a personal and financial conflict of interest that adversely affected
his performance in Ellie's criminal action. He alternatively argued that the numerous
ways in which Hagerdon failed to effectively represent him caused prejudice which,
when accumulated, required the court to reverse his convictions. At an evidentiary
hearing on Ellie's motion, Hagerdon testified he took over as lead counsel because he
knew Franco could not afford to repay any fee Ellie and his family advanced. Hagerdon
                                              2
remained in the case without compensation "[t]o protect Franco." Hagerdon received
some money from Ellie's family for investigative services. But the investigation did not
occur because the money provided by Ellie's family did not cover the cost of the
requested services. Hagerdon acknowledged Ellie should have fired him and asked the
court to appoint the public defender and to allow for investigative and expert services.
Hagerdon said Ellie "needed more help than I could provide him." Hagerdon testified he
lacked time to adequately prepare for Ellie's case, at one point stating, "I have bills to
pay."


        The district court concluded an actual conflict of interest existed between Ellie and
Hagerdon's financial interests and that the conflict adversely affected Hagerdon's
representation of Ellie. The district court did not believe caselaw required Ellie to show
prejudice caused by the adverse effect. Thus, having found a conflict of interest that
adversely affected the representation, the district court set aside Ellie's convictions
without determining whether prejudice resulted from the adverse effect.


        The court alternatively concluded the many ways in which Hagerdon's ineffective
representation supported granting Ellie a new trial. The district court focused on
Hagerdon's (1) failure to move to exclude certain evidence; (2) comments during closing
argument; (3) failure to file a timely rape shield motion; (4) failure to locate the alleged
victim; (5) failure to adequately prepare for trial; and (6) failure to research and explain
the State's upward durational departure motion to Ellie. The district court held that the
cumulative prejudice caused by these errors required reversal of his convictions.


        The State appealed. It raised two issues, arguing the district court erred in
concluding that (1) Ellie did not have to establish prejudice to have his convictions set
aside and (2) cumulative prejudice from the various instances of ineffective assistance of
                                               3
counsel required reversal. The State in its briefing agreed "that Mr. Hagerdon had an
actual conflict of interest that affected his representation of Ellie." But it argued the
district court needed to find both deficient performance and prejudice under the standard
set out in Strickland v. Washington, 466 U.S. 668, 689, 104 S. Ct. 2052, 80 L. Ed. 2d 674
(1984). It argued the district court erred by instead applying the adverse effect standard
from Culyer v. Sullivan, 446 U.S. 335, 100 S. Ct. 1708, 64 L. Ed. 2d 333 (1980).


       In making this argument, the State failed to provide a pinpoint citation to the
portion of the record where it asserted this position in the district court. The State cited
volumes 4 and 41 but gave no page number. The State did not cite to its district court
briefing, nor did it designate this briefing for inclusion in the appellate record. Despite the
lack of a pinpoint cite, the State did not argue the issue could be raised for the first time
on appeal.


       Ellie argued in his brief to the Court of Appeals that the State had conceded during
district court proceedings that the Culyer adverse effect standard was the correct standard
for the district court to apply.


       Ellie quoted what he identified as a brief the State had filed in the district court
and asserted the State had conceded before the district court that the Culyer adverse effect
standard applied. He argued the State had waived any argument for applying the
Strickland prejudice standard by making this concession.


       The State did not file a reply brief before the Court of Appeals to rebut Ellie's
argument, even though such a brief was permitted under Supreme Court Rule 6.05 (2020
Kan. S. Ct. R. 34). Nor did the State move to supplement the record with its district court
briefing so an appellate court could determine what the State argued below.
                                               4
       The Court of Appeals made no comment on Ellie's argument about the State's
failure to preserve the issue. Instead, the panel affirmed the district court's reversal of
convictions in part based on accumulated prejudice caused by Hagerdon's ineffective
assistance of counsel. The panel found overwhelming evidence precluded reversal of
Ellie's aggravated battery count, but it affirmed the district court's cumulative prejudice
ruling on rape and aggravated kidnapping based on its conclusion that these convictions
were supported by sufficient, but not overwhelming, evidence. See Ellie, 2019 WL
3979119, at *10-11.


       The Court of Appeals panel did not discuss the district court's alternative ruling,
however. Instead it held that it would "not address the issue of whether there was a
substantial financial conflict of interest as our first finding makes further findings
unnecessary." 2019 WL 3979119, at *1.


       Ellie filed a petition for review arguing the Court of Appeals panel erred by failing
to consider whether the conflict of interest independently and alternatively required
reversing his convictions. The State cross-petitioned asking us to consider the panel's
reversal of Ellie's aggravated kidnapping and rape convictions.

       We have jurisdiction under K.S.A. 20-3018(b) (providing for petitions for review
of Court of Appeals decisions) and K.S.A. 60-2101(b) (Supreme Court has jurisdiction to
review Court of Appeals decisions upon petition for review).




                                               5
                                          ANALYSIS

       Ellie makes a valid point in his petition for review. He argues the Court of Appeals
panel erred by not considering both alternative rationales for the district court's decision:
(1) the financial conflict of interest, under which the district court applied a presumption
of prejudice and (2) numerous grounds existed for finding ineffective assistance of
counsel and those failures caused prejudice that, when accumulated, require reversal of
the convictions. By addressing only the cumulative prejudice rationale, the panel left
standing the district court's holding that Ellie was entitled to a new trial on all convictions
because of Hagerdon's financial conflict of interest.


       Often when the Court of Appeals fails to address a potentially dispositive issue,
we remand the appeal for the panel's reconsideration. Here we need not do that because
the State has failed to preserve the disputed aspect of the conflict of interest argument for
appeal. The State concedes a conflict of interest existed but argues the district court erred
by applying Culyer's adverse effect standard, 446 U.S. at 348-49, rather than Strickland's
deficient performance and prejudice standard, 466 U.S. at 689-92. But the State fails to
show us where it argued in the district court that the Strickland standard applied to the
financial conflict of interest. Such a failure to show that an argument was presented in the
district court may foreclose consideration of the party's argument on appeal. See State v.
Ochoa-Lara, 312 Kan. 446, Syl., 476 P.3d 791 (2020). And, indeed, it does so here.


       Supreme Court Rule 6.02(a)(5) reads the same now as it did when the State filed
its brief before the Court of Appeals. Rule 6.02(a)(5) requires an appellant to cite "a
pinpoint reference to the location in the record on appeal where the issue was raised and
ruled on" in the district court. Alternatively, "[i]f the issue was not raised below, there


                                               6
must be an explanation why the issue is properly before the court." Rule 6.02(a)(5) (2020
Kan. S. Ct. R. 35.)


       We are unable to find a pinpoint reference showing where the State argued to the
district court that the Strickland standard applied to the court's consideration of the
financial conflict of interest. In briefing the Strickland argument before the Court of
Appeals and this court, the State cites two volumes of the district court transcript as
purported support for a conclusion that it argued that the Strickland prejudice standard
should be applied to the financial conflict of interest rather than the adverse effect test
articulated in Cuyler. Those two volumes contain more than 250 pages. And the State did
not direct us to a specific page number—that is, to a pinpoint citation. Despite our efforts
to find the needle in the haystack, we find the argument nowhere in the 250 pages.


       Absent from the record is the State's briefing to the district court that might show
whether the State in fact made this argument to the district court. While our court rules do
not require this briefing be included in the record on appeal, they allow a party to add
such items to the record. See Supreme Court Rules 3.01(b)(1), 3.02(c)(1) (2020 Kan.
S. Ct. R. 19). Prudence would counsel future litigants both to avail themselves of the
opportunity to include any briefing in which they argued a position they wish to pursue
on appeal and to cite to where they argued the position with pinpoint citation.


       In essence, the State, both before the Court of Appeals and here, fails to comply
with Rule 6.02(a)(5), because it fails to provide a pinpoint cite to where it argued that
Strickland applies to a financial conflict. And the State fails to argue—either in its briefs
to the Court of Appeals or in filings submitted to this court—any reason for an appellate
court to consider the issue for the first time on appeal. It thus asks us to resolve an issue it
failed to preserve for our consideration on review.
                                               7
       The district court here set aside Ellie's convictions on alternative bases, either of
which was sufficient to support the court's actions. We have found the State failed to
preserve its challenge to one of those bases. Because that one ground suffices to affirm
the district court, we find it unnecessary to address that court's alternative rationale that
cumulative error supports its judgment or the State's cross petition. Ellie's convictions
would still be set aside based on the procedural bar to the State's challenge to the standard
for considering the financial conflict of interest. Cf. State v. Novotny, 297 Kan. 1174,
1180, 307 P.3d 1278 (2013) (declining to reach merits when alternative ruling that was
unchallenged would stand); State v. Allen, 293 Kan. 793, 268 P.3d 1198 (2012)
(declining to reach merits on review where appellant failed to challenge an alternative
and sufficient basis for Court of Appeals' decision affirming the district court).


       We thus affirm that portion of the Court of Appeals' holding affirming the district
court's decision to reverse Ellie's aggravated kidnapping and rape convictions, although
we do so on different grounds. See State v. Toothman, 310 Kan. 542, 553, 448 P.3d 1039
(2019) (affirming as right for the wrong reason that portion of Court of Appeals' decision
reaching correct outcome despite erroneous reasoning). We reverse the portion of the
Court of Appeals' opinion holding the district court erred in reversing Ellie's aggravated
battery conviction. We affirm the district court's decision to reverse all of Ellie's
convictions based on the financial conflict of interest of his trial counsel.


       Judgment of the Court of Appeals affirming in part and reversing in part the
district court is affirmed in part and reversed in part. Judgment of the district court is
affirmed.



                                               8